IN THE SUPREME COURT OF THE STATE OF DELAWARE

WALTER E. RYAN, JR., individually §
and on behalf of others similarly §
situated,                         §           No. 77, 2022
                                  §
     Plaintiff Below, Appellant,  §
                                  §           Court Below: Court of Chancery
     v.                           §           of the State of Delaware
                                  §
BUCKEYE PARTNERS, L.P.,           §
BUCKEYE GP LLC, CLARK C.          §           C.A. No. 2021-0432
SMITH, PEITER BAKKER,             §
BARBARA M. BAUMANN,               §
BARBARA J. DUGANIER, JOSEPH §
A. LASCALA, JR., MARK C.          §
MCKINLEY, LARRY C. PAYNE,         §
OLIVER G. RICHARD, III, FRANK S. §
SOWINSKI, MARTIN A. WHITE, IFM §
INVESTORS PTY LTD, IFM GLOBAL §
INFRASTRUCTURE FUND,              §
HERCULES INTERMEDIATE             §
HOLDINGS LLC,                     §
                                  §
     Defendants Below, Appellees. §

                          Submitted:    September 14, 2022
                           Decided:      October 3, 2022

Before SEITZ, Chief Justice; VALIHURA, and TRAYNOR, Justices.

                                       ORDER

      This 3rd day of October 2022, having considered this matter on the briefs of the

parties and the record below, and having concluded that the same should be affirmed on

the basis of and for the reasons assigned by the Court of Chancery in its Memorandum

Opinion dated February 9, 2022;
      NOW THEREFORE IT IS ORDERED that the judgment of the Court of Chancery

be and the same hereby is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                      Justice